Filed 11/9/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 205







State of North Dakota, 		Plaintiff and Appellee



v.



Daniel Raymond Szklarski, 		Defendant and Appellant







No. 20100087







Appeal from the District Court of Walsh County, Northeast Judicial District, the Honorable Richard M Geiger, Judge.



AFFIRMED.



Per Curiam.



Barbara L. Whelan, State’s Attorney, Walsh County Courthouse, 600 Cooper Ave., 3rd Floor, Grafton, N.D. 58237, for plaintiff and appellee.



Darla J. Schuman, Schuman Law Office, 3001-A 32nd Ave. S., Grand Forks, N.D. 58201, for defendant and appellant.

State v. Szklarski

No. 20100087



Per Curiam.

[¶1]	Daniel Szklarski appeals from the trial court’s judgment and order revoking his probation.  On appeal, Szklarski argues the trial court erred in allowing him to represent himself at the probation revocation hearing because he did not knowingly and intelligently waive his right to counsel.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner